      Case 2:19-cv-07722-ODW-JEM Document 39 Filed 11/27/19 Page 1 of 1 Page ID #:398

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 No.             2:19-cv-07722-ODW (JEMx)                                 Date   November 27, 2019
 Title           Bureau of Consumer Financial Protection v. Certified Forensic Loan Auditors,
                 LLC et al.



 Present: The Honorable          Otis D. Wright, II, United States District Judge
                Sheila English                             Not reported                          N/A
                Deputy Clerk                       Court Reporter / Recorder                   Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                            Not present
 Proceedings:                                 In Chambers


       Defendants Certified Forensic Loan Auditors, LLC and Andrew P Lehman (collectively
“Defendants”) served Plaintiff Bureau of Consumer Financial Protection (“Plaintiff”) with a
Federal Rule of Civil Procedure 12(b)(6) motion to dismiss and a motion to strike in this case
on November 4, 2019. (ECF Nos. 26, 28.) On November 13, 2019, Plaintiff filed a first
amended complaint, nine days after Defendants filed its responsive pleading. (ECF No. 29.)
Federal Rule of Civil Procedure 15(a)(1) allows Plaintiffs to file an amended complaint once as
a matter of course within twenty-one days of service with a Rule 12(b) motion. Therefore,
Plaintiffs’ amended complaint was proper. As the pending motions to dismiss and strike were
based on a complaint that is no longer operative, the motions (ECF Nos. 26, 28) are DENIED as
MOOT. See Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).




                                                                                    :     00
                                                   Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
